DOCUMENTS UNDER SEAL
                     Case 5:16-cr-00019-EJD Clear
                                             Document
                                                  Form 58 Filed 11/07/18 Page 1 26
                                                             TOTAL TIME (m ins):
                                                                                 of mins
                                                                                    1
M AGISTRATE JUDGE                           DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                              Lili M. Harrell                            11:05am - 11:31am
MAGISTRATE JUDGE                            DATE                                      NEW CASE          CASE NUMBER
Nathanael Cousins                          October 24, 2018                                            16-cr-00019 EJD
                                                       APPEARANCES
DEFENDANT                                   AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                       PD.       RET.
Serjoe Mercado                                       N        P       Graham Archer                            APPT.
U.S. ATTORNEY                               INTERPRETER                             FIN. AFFT               COUNSEL APPT'D
Maia Perez                                                                          SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR               PARTIAL PAYMENT
                              Allen Lew                                APPT'D COUNSEL                 OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                               STATUS
                                                                                                                  TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT               BOND HEARING             IA REV PROB. or             OTHER
                                                                                      or S/R
       DETENTION HRG               ID / REMOV HRG            CHANGE PLEA             PROB. REVOC.                 ATTY APPT
                                                                                                                  HEARING
                                                      INITIAL APPEARANCE
        ADVISED                  ADVISED                     NAME AS CHARGED            TRUE NAME:
        OF RIGHTS                OF CHARGES                  IS TRUE NAME
                                                         ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON               READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                 SUBSTANCE
                                                          RELEASE
      RELEASED            ISSUED                      AMT OF SECURITY         SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND             $                                                     SURRENDERED
                                                                                                            DATE:
PROPERTY TO BE POSTED                            CORPORATE SECURITY                        REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED          RELEASED        DETENTION HEARING                REMANDED
      FOR             SERVICES                                                    AND FORMAL FINDINGS              TO CUSTODY
      DETENTION       REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                              PLEA
    CONSENT                      NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                  CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                           FILED
                                                         CONTINUANCE
TO:                               ATTY APPT                 BOND                     STATUS RE:
11/28/2018                        HEARING                   HEARING                  CONSENT                   TRIAL SET

AT:                               SUBMIT FINAN.               PRELIMINARY            CHANGE OF                 STATUS
                                  AFFIDAVIT                   HEARING                PLEA                      Further
11:00am                                                       _____________
BEFORE HON.                       DETENTION                   ARRAIGNMENT            MOTIONS                   JUDGMENT &
                                  HEARING                                                                      SENTENCING
Cousins
       TIME W AIVED               TIME EXCLUDABLE             IDENTITY /             PRETRIAL                  PROB/SUP REV.
                                  UNDER 18 § USC              REMOVAL                CONFERENCE                HEARING
                                  3161                        HEARING
                                                  ADDITIONAL PROCEEDINGS
Court grants release of Deft to the custody of his mother with recommended conditions suggested by Pretrial: Deft to remain at
home with electronic monitoring, at the direction of Pretrial, and may only leave home for Court, legal and medical
appointments; Deft to take his medication twice daily in front of his mother. All previous conditions of release remain in effect.
 cc: USM                                                                                   DOCUMENT NUMBER:
